DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 2 remains withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isobe et al. (US 20180238929 A1, hereinafter Isobe) in view of Schenk (US 20040183149 A1), Jia et al. (US 20140345380 A1, hereinafter Jia) and Lin et al. (US 20090031809 A1, hereinafter Lin et al).
As to claim 1, Isobe teaches a device (the Examiner relies on the embodiment of fig. 24), comprising: 
a device wafer 32 that defines a horizontal plane (X-Y plane);
a mobile rotor 32TD, 32CD, 32BD (fig. 24) in the horizontal device plane and which comprises a first rotor measurement region 32TD (fig. 24) made of silicon (see ¶80 and fig. 3; the Examiner additionally notes that the rotor regions 32TD, 32CD, 32BD are separated by vertical hollow trenches 32mART, 32mALT, 32mARB); 
a fixed stator (comprising cap material 11 and at least electrodes 12TR, 12TL, 12BR, and 12BL – see at least fig. 2 and fig. 23) which is adjacent to the rotor and comprises a first stator measurement region 12TR (¶62; the Examiner additionally notes that ¶63 teaches that the springs 33T1, 33T2, 33B1 and 33B2 are torsion springs, meaning that the rotor 32 is a see-saw proof mass; it is also noted that ¶114 teaches that rotor region 32CD is grounded).
Isobe does not teach that the device is a microelectromechanical device,
wherein the mobile rotor comprises a rotor stopper region made of silicon,
wherein the fixed stator comprises a stator stopper region,
wherein the rotor stopper region is separated from the stator stopper region by a stopper gap, and
wherein the mobile rotor also comprises a vertical first rotor isolation region in a vertical direction, wherein the vertical direction is perpendicular to the device plane, and the first rotor isolation region is made of an insulating material which connects the first rotor measurement region mechanically to the rotor stopper region and isolates the first rotor measurement region electrically from the rotor stopper region,
and wherein the rotor stopper region and the stator stopper region are set to the same potential.
Schenk teaches a micromechanical accelerometer (title; ¶81) comprising multiple rotor regions 2a-2d separated by vertical isolation trenches 34, wherein all the vertical isolation trenches (e.g. 32, 34, 62) are filled with insulation material (¶60 and ¶76; ¶76 additionally teaches that the insulation material in the trenches provides a mechanically rigid connection between the parts being electrically isolated from each other).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Isobe to be a micromechanical device and to fill the isolation trenches with insulation material as taught by Schenk so as to minimize the size of the device, to increase the mechanical strength of the device to make it more durable, and to even further suppress noise from unwanted deformation (see ¶85 of Isobe).
Jia teaches a microelectromechanical device (abstract) in the form of a see-saw accelerometer comprising a rotor 160 (fig. 1) comprising a rotor stopper region 195 (and another rotor stopper region 190) made of silicon (see the last sentence of ¶20),
a fixed stator 110, 120, 130, 135, 140, 145 (fig. 1) comprising a stator stopper region 145 (and another stator stopper region 140),
wherein the rotor stopper region 195 is separated from the stator stopper region 145 by a stopper gap (the space between elements 145, 195 in fig. 1; Jia also teaches structures 510, 520, 530 for recovering from a stiction event as taught in fig. 8 and ¶28, ¶37; it is noted that Jia is silent as to the potential to which stopper regions 140, 145 are set).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Isobe as modified to have rotor stopper regions and stator stopper regions, as well as structures for recovering from a stiction event as taught by Jia so as to reduce the likelihood of stiction and/or recover from stiction if it occurs.
Isobe as modified still does not teach wherein the rotor stopper region and the stator stopper region are set to the same potential (however, Isobe does teach in ¶114 that rotor region 32CD is set to ground, meaning Jia’s rotor stopper regions 190, 195 are set to ground when applied to Isobe).
Lin teaches a see-saw style accelerometer (fig. 4) comprising rotor stopper regions 94, 96 on the rotor 66 and stator stopper regions 98, 100 set to the same potential as the rotor stopper regions (¶22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Isobe as modified such that the stator stopper regions are set to the same potential as the rotor stopper regions as taught by Lin since Jia is silent as to the potential that the stator stopper regions are set to while Lin provides an appropriate way to set the potential for the stator stopper regions for the predictable result that over-travel of the rotor is still successfully prevented (¶6 of Jia).
Isobe as modified teaches wherein the mobile rotor also comprises a vertical first rotor isolation region (the insulation material from Schenk that fills Isobe’s vertical trenches 32mART, 32mALT in fig. 24) in a vertical direction Z (see fig. 24 of Isobe), wherein the vertical direction is perpendicular to the device plane (X-Y plane in Isobe’s fig. 24), and the first rotor isolation region is made of an insulating material (¶60 and ¶76 of Schenk) which connects the first rotor measurement region 32TD (Isobe) mechanically to the rotor stopper region 32CD (of Isobe; fig. 24 of Isobe shows that portion 32CD occupies the central region of the rotor 32TD, 32CD, 32BD, and as shown in fig. 5 of Jia, Jia’s stopper elements 190, 195 are positioned along the centerline of the rotor 160, meaning that Jia’s stoppers 190, 195 are positioned on element 32CD of Isobe) and isolates the first rotor measurement region electrically from the rotor stopper region (due to the fact that the insulating material of Schenk is an insulator as previously described),
wherein the rotor stopper region and the stator stopper region are set to the same potential (Isobe teaches in ¶114 that rotor region 32CD is set to ground, meaning Jia’s rotor stopper regions 190, 195 are set to ground when applied to Isobe; ¶22 of Lin teaches that the stator stopper regions are set to the same potential as the rotor stopper regions; in the modified Isobe, this means that the stator stopper regions are set to ground).
Response to Arguments
Applicant's arguments filed 9/14/22 have been fully considered but they are not persuasive. 
Applicant argues on pg. 6 that the prior art combination does not teach all the elements of claim 1 and therefore allegedly does not provide “these and other benefits and advantages.” As best understood by the Examiner, “these...benefits and advantages” refers to “setting the entire rotor to the electric potential required at the rotor electrode may have the advantage that no high-conductivity electrical wiring dedicated for the rotor electrode needs to be built across the rotor.”
Applicant’s argument is not persuasive. The prior art combination does indeed teach all of claim 1.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “setting the entire rotor to the electric potential required at the rotor electrode,” “no high-conductivity electrical wiring dedicated for the rotor electrode needs to be built across the rotor” and the unrecited “other benefits and advantages”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant argues on pg. 8 that “in Lin the rotor is not divided into two electrically isolated regions.”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Isobe was relied on to teach electrically isolated rotor portions.

Applicant argues (pgs. 10-11) it would not have been obvious to combine the prior art under “Interpretation 1,” in which Isobe’s rotor regions are rearranged to “lie on opposite sides of the rotation axis” (see pg. 10 lines 3-6).
Applicant’s arguments regarding “Interpretation 1,” are unpersuasive because Isobe’s rotor regions are not modified to be rearranged to lie on opposite sides of the rotation axis.

Applicant argues on pg. 12 that, regarding the embodiment of fig. 5 of Isobe, “Using the left side as a measurement region and the right side as a stopper region nullifies the technical purpose of Isobe, which is to detect capacitance with high accuracy.”
Applicant’s argument is not persuasive because the Office Action does not rely on the embodiment taught in fig. 5 of Isobe.

Applicant argues on pg. 13 that “A person of ordinary skill in the art would have no incentive to go against the teachings of Isobe to eliminate some of the variable capacitors and to use the entire right side of the rotor as a stopper.”
Applicant’s argument is not persuasive because the Office Action does not suggest eliminating any variable capacitors or using the entire right side of Isobe’s rotor as a stopper.

Applicant argues on pg. 13 that neither Isobe nor Schenk use stoppers or motion limiters.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Jia was relied on for stoppers.

Applicant argues on pg. 13 that the rotors in Jia and Lin do not include two electrically separated regions.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Isobe was relied on for electrically isolated regions.

Applicant argues on pg. 13 that modifying the combination of Isobe and Schenk to have a “separate stopper region set to its own potential would require a complete redesign of the device and would have been expected...to worse the performance characteristics that are emphasized in Isobe.”
Applicant’s argument is not persuasive because the combination of Isobe and Schenk is not modified to have a “separate stopper region set to its own potential.” Applicant fails to articulate where the Office Action makes this alleged modification.

Applicant argues on pg. 14 that Jia does not indicate anti-stiction benefits for a rotor that includes two electrically separated regions.
Applicant’s argument is not persuasive. One of ordinary skill in the art would have understood that stiction is bad for any see-saw type rotor because a stuck rotor cannot detection acceleration.

Applicant argues on pg. 14 that in order to achieve the anti-stiction benefits of Jia, a person of ordinary skill in the art would have to perform “further modifications that are not disclosed by Isobe, Schenk, Jia, or any combination thereof.”
Applicant’s argument is not persuasive. Anti-stiction benefits (i.e. avoiding a stuck rotor so that the accelerometer can continue to function) would have been achieved simply by applying the stoppers of Jia according to the method taught in Jia as detailed in the rejection above and would not have required the alleged “further modifications.” Applicant’s argument is further unpersuasive since Applicant fails to articulate what the “further modifications” are.

Applicant argues on pgs. 14-15 that modifying the modified Isobe in view of Lin, such that the rotor stopper region and stator stopper region are set to the same potential, for the predictable result that over-travel of the rotor is still successfully prevented is not a proper motivation for modification. Applicant argues that this equates to there being no reason to add the Lin reference. Applicant also argues that adding Lin would have required modification of the modified Isobe (e.g. wiring for providing the potential of the stator stopper region) without a performance benefit, allegedly meaning it would not have been obvious to add Lin to the combination.
Applicant’s arguments are not persuasive. The “combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results,” and “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result” (see MPEP 2141(I)). Further, “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions”” (MPEP 2141(I)). Furthermore “The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.” See MPEP 2143(I)(A). Prior to the addition of Lin, the combination merely lacked a potential of the stator stopper region equal to that of the rotor stopper region. Modifying the combination in light of Lin to have equal potentials at the rotor stopper region and stator stopper region according to the method taught by Lin would have yielded nothing more than the predictable result that stiction is still successfully avoided using the stopper regions, and Applicant fails to provide evidence that setting the rotor stopper region and stator stopper region to the same potential would have yielded unexpected results. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./           Examiner, Art Unit 2853                 

/JILL E CULLER/           Primary Examiner, Art Unit 2853